Citation Nr: 1008671	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-14 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
September 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, in part, denied service connection for PTSD and for 
hepatitis C.  Since, however, there had been a prior denial 
of the claim for PTSD in an earlier December 1997 rating 
decision, which the Veteran did not appeal, that decision was 
final and binding on him based on the evidence then of 
record, in turn requiring the submission of new and material 
evidence to reopen this claim before readjudicating it on the 
underlying merits.  See 38 C.F.R. §§ 3.104, 3.156(a), 
3.160(d), 20.200, 20.201, 20.202, 20.300, 20.301, 20.302, 
etc. (2009).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board issued a decision in March 2007 denying the 
Veteran's claim for service connection for hepatitis C.  Also 
in March 2007, the Board determined there was new and 
material evidence and, therefore, reopened the Veteran's 
claim for service connection for PTSD.  The Board then 
proceeded to remand this claim to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration before readjudicating this claim on its 
underlying merits.  In January 2010, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim and returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

The Veteran did not engage in combat, and his alleged 
stressors have not been independently verified as having 
occurred.  There also is no competent and persuasive medical 
evidence otherwise indicating he has PTSD as a result of a 
confirmed stressor coincident with his military service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125-4.130, Diagnostic 
Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2002, February 2004, October 2005, and March 2007.  These 
letters informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 2007 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC went back and 
readjudicated the Veteran's claim in the January 2010 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  So the timing defect in 
the provision of that Dingess notice, since it was not sent 
prior to initially adjudicating the claim, has been 
rectified.  See again Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA and 
identified private treatment records.  In addition, the Board 
finds that an opinion is not needed to determine whether he 
has PTSD related to his military service because the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  None of his 
alleged stressors have been verified or are verifiable, 
precluding the need for a VA opinion regarding the etiology 
of his PTSD since there also is no confirmation he engaged in 
combat against enemy forces that would otherwise negate the 
need for independent corroboration of his claimed stressors.  
38 C.F.R. § 3.304(f)(2).  That is to say, absent proof of the 
occurrence of the claimed events in service, he necessarily 
cannot possibly have consequent PTSD because these alleged 
events, themselves, which underlie his claim, have not been 
substantiated as having actually occurred.  So if the Board 
was to have him examined, this would in turn place the 
designated examiner in the role of fact finder, a 
responsibility of VA adjudicators, not VA compensation 
examiners.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

To establish entitlement to service connection for PTSD, in 
particular, there must be:  (1) medical evidence diagnosing 
this condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.



Here, several VA treatment records dated through December 
2005, as well as the report of an October 1997 VA psychiatric 
examination, confirm the Veteran has received the required 
diagnosis of PTSD and has been treated for it.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed; without this minimum level of proof, there is no 
valid claim).  So the determinative issue in this case is 
whether the record also contains credible supporting evidence 
that a claimed in-service stressor actually occurred, 
to support this diagnosis and its purported relationship to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient 
to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f)(2) and (d); VAOPGCPREC 12-99 
(October 18, 1999); and Moran v. Peake, 525 F.3d 1157 (Fed. 
Cir. 2008).

Hence, the Board turns its analysis to whether there is 
evidence the Veteran engaged in combat against enemy forces 
as a potential avenue to substantiate his contentions of in-
service PTSD stressors.  If it is shown through military 
citation or other appropriate evidence that he engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, his lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further development or corroborative 
evidence is needed.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, though, no competent and credible evidence establishes 
the Veteran engaged in combat with an enemy force.  His DD 
Form 214 does not show he was awarded any decorations or 
commendations commonly associated with valor or heroism while 
engaged in combat with an enemy force.  He received the 
Small Arms Expert Marksmanship Ribbon, National Defense 
Service Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.  Although these medals and awards are very 
commendable in their own right, they are not per se 
indications that he engaged in combat against an enemy force.  
His service medals do not rise to the level of specifically 
corroborating combat in the Vietnam War.  None of his other 
SPRs indicates he was involved in combat, either.  His 
military occupational specialty (MOS) was automotive 
repairman, so not prima fascia evidence of combat experience.  

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for him to understand that, if there is no 
combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The Board is not required to accept his 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  



The Veteran alleges that during the Vietnam War he was 
stationed in Thailand and other locations in Southeast Asia 
in 1968 with the 56th Air Command Support Troup Squadron.  He 
says he was part of a "quick reaction team" involved in 
several military operations.  His claimed stressors related 
to these assignments include the following, apparently while 
the unit was stationed at Non Con Pannon Air Base in 
Thailand:  (1) during 1968-1969 (but, no 60-day timeframe 
provided), he witnessed the death of a friend, J.C., in a 
firefight; (2) he lost a buddy named T.C. in a firefight (but 
provided no 60-day timeframe for the event); and (3) he was 
repairing the brakes of a military truck within a motor pool, 
related to his MOS as an automotive repairman, when his unit 
was suddenly subjected to an enemy attack (although he again 
provided no 60-day timeframe for the event).

Significantly, the Board already remanded this case in March 
2007 to try and corroborate the occurrence of these claimed 
events - including by contacting the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly known as 
the U.S. Armed Services Center for Unit Records Research 
(CURR)).  On remand, the AMC asked the Veteran to submit more 
details about these claimed stressors, but he did not.  This 
consequently left the AMC with only the scant stressor 
details he already had provided (those outlined above), which 
are simply insufficient to complete a request for stressor 
verification by the JSRRC.  Indeed, JSRRC will not complete 
requests without an approximate 60-day timeframe and specific 
location.  The Veteran failed to provide the requisite date 
information for any of his stressors.  Location information 
is also not entirely clear, as he states that he was in 
multiple locations while serving in the Vietnam War.  
Moreover, he has not submitted any evidence, such as buddy 
statements from other servicemen in his unit who might have 
witnessed and therefore be able to verify or attest to these 
alleged incidents.  In short, none of his claimed stressors 
has been independently verified by the record, including by 
his SPRs.



The Veteran also does not state other alleged stressors in 
Vietnam with enough specificity as to dates, locations, and 
names of other soldiers involved, such that the Board has not 
and will not attempt to verify the occurrence of these other 
claimed events.  So, as it stands, he has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred to account for his diagnosis of 
PTSD.  The determination of the sufficiency, but not the 
existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  But the question of whether a stressor occurred is a 
factual, not medical, determination for VA adjudicators to 
decide.  

In any event, there is no medical evidence confirming a 
relationship or nexus between any claimed in-service stressor 
and the Veteran's diagnosis of PTSD.  38 C.F.R. § 3.304(f); 
See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Credible supporting evidence of the actual 
occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

While the Veteran may well believe that his PTSD is related 
to his military service, and especially to the events 
mentioned, as a layman without any of the necessary medical 
training and expertise, he is not qualified to render a 
probative opinion on the cause of his PTSD in terms of 
whether it is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  He is only 
competent to comment on symptoms he may have personally 
experienced during service and during the years since, not 
the cause of them - and, in particular, whether they are 
attributable to an incident of his military service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

It is also worth mentioning that private and VA treatment 
records show other psychiatric diagnoses - namely, 
depression and paranoia.  But even recognizing these 
additional diagnoses, in addition to or in lieu of PTSD, 
these additional disorders also have not been linked to the 
Veteran's military service, including especially to any 
specific incident or event in service that he thought 
particularly traumatic or stressful.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


